NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEI LIN,                                        No.    20-73093

                Petitioner,                     Agency No. A087-957-919

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Wei Lin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for deferral of removal under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of Lin’s CAT claim

because he did not establish that it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to China. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of possible torture

were speculative); Go v. Holder, 640 F.3d 1047, 1054 (9th Cir. 2011) (country

reports and credible testimony were insufficient to compel conclusion that

petitioner was more likely than not to be tortured).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                          2                                   20-73093